BROWN, J.-
(1) In connection with the testimony of the witness Wheeler that Albert Long and others gave *189him money to buy whisky with, and that he (Wheeler) went to the house of the defendant and purchased whisky from defendant, it Avas competent to show by Long that he and the others mentioned gave Wheeler the money and sent him after the whisky. This evidence tended to corroborate the testimony of Wheeler.—Spigener v. State, 11 Ala. App. 296, 66 South. 896.
(2) Charge 2 states no principle of law and hypothesizes no facts as a predicate for the instruction. It also possesses a tendency to mislead the jury to the conclusion that it is their duty to acquit the defendant.-
There is no error in the record, and the judgment is affirmed.
Affirmed.